DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-8, 11, 28, 29 and 30 in the reply filed on 12/20/2021 is acknowledged.
Claims 14-19, 24-25 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Claim Objections
Claims 28-30 are objected to because of the following informalities:  In order to ensure proper antecedent basis Applicant is requested to change “A” before “plastic film” to “The”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 11, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Prele et al. (WO 2015/132190). 
Regarding claims 1, 4-6, 8 Prele discloses scratch resistance of a composition comprising a thermoplastic organic polymer (P) comprises reactively mixing a thermoplastic organic polymer (A) and an organopolysiloxane (B) in a first step (I) at a temperature at which the thermoplastic organic polymer (A) and the organopolysiloxane (B) are in liquid phases to form a masterbatch, wherein the organopolysiloxane (B) contains at least one functionality capable of reacting with the thermoplastic organic polymer (A) so that a copolymer of (A) and (B) is formed in the masterbatch during the reactive mixing, and in a second step (II) mixing the masterbatch with the composition comprising thermoplastic organic polymer (P) [abstract].  The functionality of the organopolysiloxane which is capable of reacting with the thermoplastic organic polymer A can be called a reactive functionality (para 0022) and the reactive functionality contain one of the following groups such as alkenyl, Si-H, amino (para 0023). Prele discloses scratch resistant polymer composition comprises a blend of 99-90 parts by weight of the organic polymer (P) with 1 to 10 parts by weight of a masterbatch produced by reactively mixing a thermoplastic organic polymer A and an organosiloxane (B) [para 0017]. The scratch resistant polymer composition are generally suitable for all applications requiring scratch resistance thermoplastic polymer compositions, such applications include automobile interior applications such as dashboards, application such as laptops and cell phones (para 0044) which would intrinsically be formed of a plastic film comprising one or more layers. Prele discloses thermoplastic organic polymer (P) and thermoplastic organic polymer (A) is polypropylene (para 0037). The organosiloxane has a high molecular weight such as average molecular weight of 200,000 to 2,000,000 g/mole (para 0029). 
Although Prele does not disclose (briefly describe mixing under shear and cooling step, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Prele meets the requirements of the claimed product, Prele clearly meet the requirements of present claims of masterbatch (M) comprising polyolefin polymer A and organosiloxane B to form a copolymer.

Regarding claim 11, Prele discloses the functionality of the organopolysiloxane which is capable of reacting with the thermoplastic organic polymer A can be called a reactive functionality (para 0022) and the reactive functionality contain one of the following groups such as alkenyl, Si-H, amino (para 0023). When the reactive functionality is an alkenyl functionality, the organosiloxane can contain vinyl groups (para 0024). With respect to weight percent of vinyl functionalities, It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Regarding claim 28, Prele discloses scratch resistant composition contains additives (para 0039). The additives includes talc, calcium carbonate, kaolin carbon black, titanium dioxide, antioxidants. UV stabilizers (para 0039). 
Regarding claim 29-30, with respect to the film being formed from lamination, extrusion.
Although Prele does not disclose film being formed of extrusion or lamination, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Prele meets the requirements of the claimed product, Prele clearly meet the requirements of present claims of plastic film. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Prele et al. (WO 2015/132190) in view of Cao et al. (CN 105440431). 
Regarding claim 2, Prele fails to disclose that the polyolefin polymer (A) is a blend of polyolefins.
Whereas, Cao discloses polypropylene composition comprising scratch resistant particle, polypropylene A, where the crystalline polypropylene A is propylene homopolymer and propylene random copolymer and polypropylene composition has high scratch resistance properties and is suitable for vehicle (English abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the polyolefin polymer A of Prele having a blend of propylene homopolymer and propylene random copolymer as taught by Cao motivated by the desire to have improved scratch resistant properties. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Prele et al. (WO 2015/132190) in view of Sharma et al. (US 2007/0066726).
Regarding claim 3, Prele fails to disclose that the polyolefin polymer (A) is a functionalized with acrylates or maleic anhydride. 
Whereas, Sharma discloses scratch resistant polymer composition (title) and functionalized olefin polymers is an olefin polymer grafted with acrylic acid, methyl acrylate (claim 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the polyolefin polymer A of Prele functionalized with acrylic acid, methyl acrylate as taught by Sharma motivated by the desire to have improved scratch resistant properties, good weatherability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/RONAK C PATEL/Primary Examiner, Art Unit 1788